United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-3369
                                     ___________

Robin McGhee,                          *
                                       *
           Plaintiff - Appellant,      *
                                       * Appeal from the United States
     v.                                * District Court for the Eastern
                                       * District of Missouri.
Northwest Airlines, Inc.,              *
                                       *      [UNPUBLISHED]
           Defendant - Appellee.       *
                                       *
                                  ___________

                              Submitted: May 15, 1998
                                  Filed: June 4, 1998
                                   ___________

Before BEAM, LOKEN, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

       Robin McGhee appeals from a judgment entered on a jury verdict denying Title
VII race and sex discrimination claims against her employer, Northwest Airlines, Inc.
See 42 U.S.C. 2000e et seq. She argues that she is entitled to a new trial because of the
denial of her motion to compel discovery of interview notes taken during Northwest’s
internal investigation of her claims. The district court1 denied the motion to compel
after finding that the particular documents were protected work product. See

      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
Fed. R. Civ. P. 26(b)(3). The notes fall within this category and Northwest never asked
witnesses to testify about the contents of the interviews, but McGhee argues she is
entitled to them because they are relevant to her claim that Northwest took inadequate
remedial action. As an additional basis for a new trial she argues the court erred in
instructing the jury. We have carefully considered the arguments and after reviewing
the record find that there was no abuse of discretion in the district court’s discovery
ruling and that the instructions as a whole fairly submitted the case to the jury. See
Karcher v. Emerson Elec. Co., 94 F.3d 502, 509 (8th Cir. 1996); cert. denied, 117 S. Ct.
1692 (1997). For these reasons we affirm the judgment.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-